*354DISSENTING OPINION OE
MR. JUSTICE Y/OLE,
IN WHICH MR. JUSTICE ALDREY CONCURS.
It seems to me that the opinion of the court below ought to have disposed of this case. I agree with that opinion. The discussion in this court, however, took a wider range and although pressure of other cases will not permit me to cover the ground more thoroughly, it is advisable to put this dissenting opinion on record.
While I maintain and shall attempt to show that the trial court theory has been changed in this case and that the complaint is insufficient in so far as the attempt is made to show an occupation dangerous per se under the Organic Act, I shall first consider whether the occupation here involved was, in fact, a dangerous one. That the occupation was a dangerous one is, as I understand it, the principal ground on which the majority of this court rely.
As the opinion of both courts show, the minor in this uase was employed to feed the oxen when they were at rest and to pick up pieces of cane as they fell from the ox-cart on the road. The occupation of the defendant was the transportation of cane in ox-carts. The kind of work that the minor was made to do is an incident to, and no different from, the kind of labor that any boy would have to do around a farm if he were employed by a farmer. This work is essentially an agricultural pursuit. The dissenting judges in this' case have no experience that would teach them that agricultural pursuits are more dangerous in Porto Rico than in other places, nor that it is more dangerous to follow an ox-cart carrying cane on the roads of Porto Rico than it would be in Louisiana or any other agricultural community.
One is bound to admit that there is some danger in a man or a boy following a cart on a public road, but I cannot see that such a danger would make the occupation of haul*355ing cane a dangerous one. I am not speaking now of the greater possibilities of danger to boys on the high road than » to men, but solely and exclusively considering the occupation in which this boy was engaged. In order to sustain the opinion of the majority of the court in this case it apparently became necessary to say that the duties of this boy constituted a dangerous occupation. Successfully to maintain this theory it would be necessary to say that following an ox-cart to pick up cane or of feeding oxen at rest is always a dangerous occupation.
Of course there are dangers in the public streets and roads, especially for children, but I maintain that the dangers for a boy employed as this one was are less than they would be for a messenger in any crowded city nowadays. The dangers of crossing the streets in the heavy automobile traffic of nearly all large and populous towns seem to me considerably greater, not only for a boy, but also for a man. To sa.y that the occupation of this boy was inherently dangerous is true only in the sense that any wandering around on the roads or streets is liable to be dangerous.
Once it is admitted that an occupation is inherently dangerous I have no quarrel with the cases that would make the employment of a minor in a dangerous occupation negligence per se. I gladly accede to that principle. I am strongly inclined to concur in the decisions of courts cited in the majority opinion. The social or economic reason underlying these decisions undoubtedly is that it is always perilous for children to be in a factory where there is dangerous machinery and that the courts will penalize such forbidden employments because of the huge and constant chance of danger to young lives. But non constat that there is any such like chance either on the high roads or in agricultural occupations. The chance of death or injury in either situation is relatively small, especially when contrasted to a factory with dangerous machinery so fascinating to boys.
*356Although I think I am justified, as I have already said, in assuming that the majority opinion relies on the fact that the occupation in which this minor was employed was dangerous inherently and also in assuming that the Court relied on the Organic Act rather than on Act No. 42 of 1913, nevertheless I shall cursorily examine that act.
Except in its title, throughout this act there is no mention of dangerous occupations, hut merely of lucrative occupations. Probably the idea was originally to treat of dangerous occupations, but in the process of the bill through the Legislature the act was made to include more cases of employment than those of dangerous occupations. In its essentials the act is a compulsory school law so far as minors are concerned. The prohibition of employment extends only to school times and school hours. There is no absolute prohibition in the statute against the employment of minors in dangerous occupations, or even in lucrative occupations, during vacations or after school hours. To attempt, therefore, to apply the doctrine of negligence per se to all lucrative occupations is an extension not yet countenanced by the courts of the United States. The courts do not hold that it is negligence per se to employ children in non-dangerous occupations.
To decide this case by an application of the Organic Act is to vary the trial court theory. The sole act that was invoked in the court below, as will be-seen from the opinion and the record, is Act No. 42 of 1913. That the° appellate court should not vary the trial court theory is not new doctrine in this court. Torres v. Lothrop et al., 16 P. R. R. 172; Quintero v. Morales, 20 P. R. R. 290; Porto Rico Benevolent Society v. Municipality of Ponce, 28 P. R. R. 773; Hernández v. Hernández, decided on April 2, 1923, and see also Torres Zayas v. Lothrop, Luce & Co., 231 U. S. 171.
The defendants were never apprised that they would be called upon to defend as not dangerous per se the occupa-*357tion in wbicb the minor was engaged. The complaint was not a sufficient notice in this regard, as I maintain.
For the other matters involved in the issues of this case I rely on. the opinion of the court below, and I am authorized to state that Mr. Justice Aldrey concurs in this dissent.